Citation Nr: 1445856	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  12-06 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to reimbursement of two full months of education entitlement under the provisions of 38 U.S.C.A. Chapter 33 (Post-9/11 GI Bill or Post-9/11 Educational Assistance) for two License and Certification (LAC) tests administered on October 7, 2011.


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel









INTRODUCTION

The Veteran, who is the appellant, had active service from November 2003 to August 2007.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran took the CompTIA A+ Practical Test and CompTIA A+ Essential Test on October 7, 2011. 

2.  Pursuant to an October 2011 decision, the Veteran was reimbursed test fees and charged one month of education entitlement for each test. 


CONCLUSION OF LAW

The criteria for reimbursement of two full months of entitlement for licensing and certification tests administered on October 7, 2011 have not been met.  38 U.S.C.A. § 3315 (West 2002 & Supp. 2013); 38 C.F.R. § 21.9665 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032.  The Veteran was not provided with such a notice letter with regard to the claim for educational benefits; however, the essential facts are not in dispute and resolution of this appeal rests on the interpretation and application of the relevant law.  As the appeal turns on a matter of law, further assistance, such as the further procurement of records, would not assist the Veteran with the claim.  Consequently, no further notice or development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Reimbursement for Licensing and Certification Tests

The educational assistance program under Chapter 33 (Post-9/11 GI Bill) was established for "individuals who served on active duty after September 10, 2001" and was made effective in August 2009.  38 C.F.R. § 21.9500 (2013).  A veteran who is entitled to educational assistance under Chapter 33 is entitled to receive a reimbursement of the lesser of $2000 or the fee charged for taking licensing and certification tests.  See 38 U.S.C.A. § 3315 (West 2002 & Supp. 2013); see also 38 C.F.R. § 21.9665 (2013).  

Effective August 1, 2011, an individual may receive reimbursement for more than one licensing and/or certification test, if the test is taken on or after August 1, 2011.  There is no limit to the number of tests a veteran may take or number of times a veteran may take the same test.  For tests taken on or after August 1, 2011, the charge against an individual's entitlement under Chapter 33 for payment for a licensing or certification test is determined at the rate of one month (rounded to the nearest whole month) for each amount paid that equals (1) $1,460 for the academic year beginning August 1, 2011; or (2) for an academic year beginning on any subsequent August 1, the amount for the previous academic year beginning on August 1 as increased by the percentage increase equal to the most recent percentage increased determined under 38 U.S.C.A. § 3015(h).  38 U.S.C.A. § 3315.

The Veteran essentially contends that he should not have been charged one full month of entitlement for each of the licensing and certification tests he took in October 2011.  Specifically, in the December 2011 notice of disagreement, the Veteran requested that the reduction in his entitlement be modified so that it was proportionate to the cost of each test compared to a full-time monthly rate.  The Veteran further contended that the cost of each test was $173, which amounted to 3.55 days based on the $1,460 monthly entitlement rate; therefore, the Veteran contended that, when rounded to the nearest whole month, the charge against entitlement should be zero months.  

In the February 2012 substantive appeal (VA Form 9), the Veteran contended that, because a whole month may be considered a whole number and zero is a whole number, the Post-9/11 Veterans Educational Assistance Improvements Act of 2010 contemplated a "zero months charge of entitlement."  See also May 2012 written statement contending that the law describes a whole month as a numerical value or a whole number.  The Veteran submitted an excerpt from Hung-His Wu's "Understanding Numbers in Elementary School Mathematics" that lists zero as a whole number. 

After a review of all the evidence, the Board finds that the Veteran was properly reimbursed test fees for the two October 2011 licensing and certification tests and charged one month of education entitlement per test pursuant to requirements of 38 U.S.C.A. § 3315.  In August 2011 correspondence, the RO notified the Veteran that Public Law 111-337 (signed on January 4, 2011) had made important changes to the Post-9/11 GI Bill that may affect his eligibility and benefits.  In October 2011, the Veteran submitted a request for reimbursement for the CompTIA A+ Practical Test and CompTIA A+ Essential Test, taken on October 7, 2011.  Pursuant to an October 2011 decision, the Veteran was reimbursed test fees and charged one month of education entitlement per test, i.e., two months of entitlement.  

With regard to the Veteran's contention that the charge against education entitlement should be rounded down to "zero months," 38 U.S.C.A. § 3315 specifically mandates that a charge against the Veteran's education entitlement at the rate of one month (rounded to the nearest whole month) for payment of each licensing or certification test that is reimbursed.  While the corresponding regulation (38 C.F.R. § 21.9665) has yet to be updated, the plain language of the statue necessarily implies that a minimum of one whole month of entitlement will be charged for each individual test, taken after August 1, 2011, where VA reimburses test fees; otherwise, the plain meaning of the statute would be rendered meaningless, providing for payment of unlimited licensing or certification without any charge to education entitlement. 

Here, the Veteran sought reimbursement for two licensing and certification tests, and VA reimbursed the Veteran for test fees and charged the Veteran two months of education entitlement, as specifically mandated by 38 U.S.C.A. § 3315.  The Board has no authority to interpret the statute in a way that violates the clear intent, or to grant claims on an equitable basis, and must follow the applicable provisions of law.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  In such a case, where the law is dispositive, the claim must be denied due to a lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Reimbursement of two full months of education entitlement under the provisions of 38 U.S.C.A. Chapter 33 for two License and Certification tests administered on October 7, 2011 is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


